                                              Case 5:20-cv-07077-BLF Document 15 Filed 03/02/21 Page 1 of 4




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     ANTONIO SOTELO-MORENO,                              Case No. 20-cv-07077-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING MOTION TO
                                   9               v.                                        DISMISS WITH LEAVE TO AMEND;
                                                                                             AND STAYING CASE
                                  10     LANDON BIRD,
                                                                                             [Re: ECF 13]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Petitioner Antonio Sotelo-Moreno, who is currently in the custody of the California

                                  14   Department of Corrections and Rehabilitation, has filed a petition for writ of habeas corpus under

                                  15   28 U.S.C. § 2254, challenging his conviction in state court. See Am. Pet., ECF 3. Defendant

                                  16   Landon Bird, the warden of Deuel Vocational Institution, has filed a motion to dismiss Mr. Sotelo-

                                  17   Moreno’s petition for failure to exhaust state court remedies. See Mot., ECF 13. Specifically,

                                  18   Defendant Bird argues that Mr. Sotelo-Moreno’s third claim, challenging the trial court’s failure to

                                  19   give the jury a self-defense instruction, was not raised in his petition for review to the California

                                  20   Supreme Court. Mot. 3. Mr. Sotelo-Moreno concedes that this claim has not been exhausted and

                                  21   requests that this Court stay this proceeding pending the final review of his unexhausted claim

                                  22   before the California Supreme Court. See Opp’n, ECF 14. Defendant Bird did not file a reply. The

                                  23   Court will GRANT Defendant’s motion WITH LEAVE to amend and stay this action until

                                  24   twenty-eight (28) days after the state high court’s final decision on Mr. Sotelo-Moreno’s

                                  25   unexhausted claim.

                                  26     I.      BACKGROUND
                                  27            In 2017, a jury convicted Mr. Sotelo-Moreno of first degree murder (Cal. Penal Code §

                                  28   187(a)), shooting at an occupied vehicle (Cal. Penal Code § 246), possession of a firearm by a
                                              Case 5:20-cv-07077-BLF Document 15 Filed 03/02/21 Page 2 of 4




                                   1   felon (Cal Penal Code § 29800), and three counts of assault with a semi-automatic firearm (Cal.

                                   2   Penal Code § 245(b)), and found related enhancements true. Am. Pet. 9-11. On June 2, 2017, the

                                   3   court sentenced Mr. Sotelo-Moreno to 60 years to life. Am. Pet. 11.

                                   4            On July 12, 2019, the California Court of Appeal remanded the matter to the trial court to

                                   5   exercise discretion to strike or dismiss enhancements imposed under California Penal Code

                                   6   sections 12022.5 and 12022.53 and give petitioner the opportunity to make a record for a future

                                   7   youth offender parole hearing, but otherwise affirmed the judgment in an unpublished opinion. Ex.

                                   8   A, Court of Appeal Opinion, ECF 13. The Supreme Court of California denied review on October

                                   9   9, 2019. Ex. 2, Petition Denial, ECF 13.

                                  10            Mr. Sotelo-Moreno’s petition to the California Supreme Court raised two claims: 1) The

                                  11   trial court violated petitioner’s federal constitutional rights by failing to deliver cautionary

                                  12   accomplice instructions; and 2) The trial court violated petitioner’s federal constitutional rights by
Northern District of California
 United States District Court




                                  13   failing to modify the instruction that the uncorroborated testimony of any witness is sufficient to

                                  14   prove any fact and the instruction that admonishes jurors not to speculate why others had not been

                                  15   prosecuted. Ex. 1, Petition for Review 12-35, ECF 13. The Order to Show Cause in this case notes

                                  16   that Mr. Sotelo-Moreno’s petition raises three claims: 1) The trial court’s failure to deliver a

                                  17   cautionary accomplice jury instruction; 2) The trial court’s incorrect instructions that the

                                  18   uncorroborated testimony of any witness was sufficient to prove any fact and that admonished

                                  19   jurors not to speculate about why others had not been prosecuted; and 3) The trial court’s failure to

                                  20   give the jury a self-defense instruction. Order to Show Cause, ECF 4.

                                  21    II.      LEGAL STANDARD
                                  22            A federal habeas petition cannot be granted until a petitioner has exhausted state court

                                  23   remedies for his claims. 28 U.S.C. § 2254(b)(1). In other words, before seeking federal collateral

                                  24   review, a petitioner must first present his claim to the highest court of his state. See Duncan v.

                                  25   Henry, 513 U.S. 364 (1995) (per curiam); see 28 U.S.C. § 2254(b)(1)(A). “A petitioner has

                                  26   satisfied the exhaustion requirement if (1) he has ‘fairly presented’ his federal claim to the highest

                                  27   state court with jurisdiction to consider it, or (2) he demonstrates that no state remedy remains

                                  28   available.” Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996) (citations omitted). “[A] district
                                                                                           2
                                              Case 5:20-cv-07077-BLF Document 15 Filed 03/02/21 Page 3 of 4




                                   1   court must dismiss habeas petitions containing both unexhausted and exhausted claims.” Rose v.

                                   2   Lundy, 455 U.S. 509, 522 (1982).

                                   3   III.      DISCUSSION
                                   4            Mr. Sotelo-Moreno concedes that his petition contains an unexhausted claim and requests

                                   5   that this Court stay and abey this case while he returns to state court to exhaust the third claim.

                                   6   Opp’n 1. Accordingly, the Court GRANTS Defendant Bird’s motion to dismiss. The Court

                                   7   dismisses the petition WITH LEAVE to amend.

                                   8            As to Mr. Sotelo-Moreno’s request that this Court stay these federal proceedings pending

                                   9   the final review of his unexhausted claim before the California Supreme Court, district courts have

                                  10   the authority to issue stays, and The Antiterrorism and Effective Death Penalty Act of 1996

                                  11   (AEDPA) does not deprive them of that authority. Rhines v. Webber, 544 U.S. 269, 277-78

                                  12   (2005). However, the district court’s discretion to stay a mixed petition of exhausted and
Northern District of California
 United States District Court




                                  13   unexhausted claims is circumscribed by AEDPA’s stated purposes of reducing delay in the

                                  14   execution of criminal sentences and encouraging petitioners to seek relief in the state courts before

                                  15   filing their claims in federal court. Id. at 277. Because the use of a stay and abeyance procedure

                                  16   has the potential to undermine these dual purposes of AEDPA, its use is only appropriate where

                                  17   the district court has first determined that there was good cause for the petitioner’s failure to

                                  18   exhaust the claims in state court and that the claims are potentially meritorious. Id. Here, Mr.

                                  19   Sotelo-Moreno argues that this unexhausted claim goes to the heart of the prosecution’s case

                                  20   against him, and he argues that he has alleged facts which, if proven, would entitle to him to relief.

                                  21   Opp’n 3. Mr. Sotelo-Moreno further argues that he relied on appellate counsel to raise all

                                  22   appealable issues, and it was his appellate counsel that failed to raise this unexhausted claim. Id.

                                  23   The Court finds that Petitioner has not engaged in dilatory tactics and the unexhausted claims is

                                  24   potentially meritorious. Consequently, the Court will stay this action while he exhausts all claims

                                  25   in the state courts.

                                  26   IV.       ORDER
                                  27            For the foregoing reasons, IT IS HEREBY ORDERED that

                                  28       1. Defendant Bird’s motion to dismiss is GRANTED WITH LEAVE TO AMEND.
                                                                                          3
                                          Case 5:20-cv-07077-BLF Document 15 Filed 03/02/21 Page 4 of 4




                                   1      2. The above-titled action is hereby STAYED until twenty-eight (28) days after the state high

                                   2         court’s final decision on Petitioner’s unexhausted claim.

                                   3      3. If Mr. Sotelo-Moreno intends to have this Court consider the unexhausted claim, he must

                                   4         have properly presented it to the Supreme Court of California, and if he has not obtained

                                   5         relief in state court, thereafter notify the Court within twenty-eight (28) days of the

                                   6         California Supreme Court’s decision, by an amended petition and a motion to reopen this

                                   7         action, stating therein that all the claims in the federal petition have been exhausted.

                                   8      4. If he has not already done so, Mr. Sotelo-Moreno must file a state habeas petition within

                                   9         sixty (60) days from the date this order is filed and file notice with this Court that he has

                                  10         done so.

                                  11      5. The Clerk shall ADMINISTRATIVELY CLOSE the file pending the stay of this action.

                                  12         This has no legal effect; it is purely a statistical procedure. When Mr. Sotelo-Moreno
Northern District of California
 United States District Court




                                  13         informs the Court that he has exhausted his additional claims, the case will be

                                  14         administratively re-opened.

                                  15

                                  16   Dated: March 2, 2021

                                  17                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  18                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
